 1 Adam U. Lindgren (SBN: 177476)
   adam@meyersnave.com
 2 CITY OF MODESTO
   1010 10th Street, Suite 6300
 3 P.O. Box 642
   Modesto, CA 95353
 4 Telephone: (209) 577-5284
   Facsimile: (209) 544-8260
 5
   Deborah J. Fox (SBN: 110929)
 6 dfox@meyersnave.com
   David Mehretu (SBN: 269398)
 7 dmehretu@meyersnave.com
   Robert Davis (SBN: 304758)
 8 rdavis@meyersnave.com
   MEYERS, NAVE, RIBACK, SILVER & WILSON
 9 555 12th Street, Suite 1500
   Oakland, California 94607
10 Telephone: (510) 808-2000
   Facsimile: (510) 444-1108
11
   Attorneys for Defendant,
12 CITY OF MODESTO

13

14
                         UNITED STATES DISTRICT COURT
15
               EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
16

17
   TAYLOR WEBB, individually and as           Case No. 1:19-cv-01716-DAD-EPG
18 Guardian Ad Litem for A.W., JEREMY
   WESTFALL,                                  STIPULATION AND [PROPOSED]
19                                            ORDER TO EXTEND DATE FOR FILING
                Plaintiffs,                   RESPONSE TO COMPLAINT
20
           v.
21                                            The Hon. Magistrate Judge Erica P. Grosjean
   COUNTY OF STANISLAUS, APRIL
22 COBBS, LAWRENCE JONES, PATRICIA            Trial Date:          None Set
   TOUT, ERIC ANDERSON, CITY OF
23 MODESTO, DOE 1, DOE 2, and DOES 3-10
   inclusive,
24
                Defendants.
25

26
27

28
                                          1
                   STIPULATION AND [PROPOSED] ORDER TO EXTEND DATE
     n
                           FOR FILING RESPONSE TO COMPLAINT
 1                                           STIPULATION

 2          Defendant City of Modesto (“Modesto”) and Plaintiffs Taylor Webb, individually and as

 3 Guardian Ad Litem for A.W., and Jeremy Westfall (“Plaintiffs”) (collectively, the “Stipulating

 4 Parties”) stipulate as follows:

 5          1.     Plaintiffs filed the Complaint on December 9, 2019. (Dkt. 1.)

 6          2.     Modesto was served with the Complaint on or about January 13, 2020.

 7          3.     Based on the date of service, the latest date for Modesto to respond to the

 8 Complaint is currently February 3, 2020.

 9          4.     Modesto has represented to Plaintiffs that its counsel for this case was retained on

10 or about January 22, 2020.

11          5.     Due to the involvement of other parties in this case, including Defendant County of

12 Stanislaus and two Modesto Police Department employees identified as “Doe Defendants” in the

13 Complaint, Modesto has requested from Plaintiffs additional time to respond to the Complaint.

14          6.     Based on the foregoing, and in an effort to promote more efficient litigation of this

15 case, the Stipulating Parties have agreed, and respectfully request, that the deadline for Modesto’s

16 response to the Complaint shall be extended to March 16, 2020.

17

18          IT IS SO STIPULATED.

19

20

21

22                                       [Signatures on next page]

23

24

25

26
27

28
                                                     2
                                STIPULATION AND ORDER TO EXTEND DATE
                                   FOR FILING RESPONSE TO COMPLAINT
 1
     DATED: January 27, 2020                    Respectfully submitted,
 2
                                                MEYERS, NAVE, RIBACK, SILVER & WILSON
 3

 4
                                                By: /s/ David Mehretu
 5                                                  David Mehretu
                                                    Attorneys for Defendant
 6                                                  CITY OF MODESTO
 7

 8
     DATED: January 27, 2020                    POWELL & ASSOCIATES
 9

10
                                                By: /s/ Robert R. Powell
11                                                  Robert R. Powell
                                                    Attorneys for Plaintiffs
12                                                  Taylor Webb, individually and as Guardian Ad
                                                    Litem for A.W., and Jeremy Westfall
13

14
                                  Attestation of Concurrence in the Filing
15
            The filer, David Mehretu, attests that all other signatories listed on whose behalf this filing
16
     is submitted concur in the filing’s content and have authorized the filing.
17

18

19

20

21

22

23

24

25

26
27

28
                                                       3
                                 STIPULATION AND ORDER TO EXTEND DATE
                                    FOR FILING RESPONSE TO COMPLAINT
 1                                              ORDER

 2         IT IS HEREBY ORDERED that, pursuant to the stipulation of the Stipulating Parties,

 3 which is recited above, and for good cause in support thereof:

 4         1.      The deadline for Defendant City of Modesto to file a response to the Complaint

 5 (Dkt. 1) shall be March 16, 2020.

 6

 7 IT IS SO ORDERED.

 8
        Dated:    January 28, 2020                          /s/
 9                                                   UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    4
                               STIPULATION AND ORDER TO EXTEND DATE
                                  FOR FILING RESPONSE TO COMPLAINT
